UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6336



GLENN CALVIN LAWHORN, JR.,

                                            Plaintiff - Appellant,

          versus

RUFUS R. FLEMING, Warden,

                                              Defendant - Appellee,

          and

NOTTOWAY CORRECTIONAL CENTER,

                                                         Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-95-691)

Submitted:   May 16, 1996                   Decided:   June 6, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glenn Calvin Lawhorn, Jr., Appellant Pro Se. Pamela Anne Sargent,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Lawhorn v. Fleming, No. CA-95-691 (E.D. Va. Feb. 16, 1996).
We deny Appellant's motions to appoint counsel and to file an

amended complaint and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3